                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER HOOPER,                           :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-0399
                                              :
THE PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE, et al.,                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 6th day of February, 2019, upon consideration of Plaintiff Christopher

Hooper’s Motion to Proceed In Forma Pauperis (ECF No. 1) and his pro se Complaint (ECF No.

2), it is ORDERED that:

               1. Leave to proceed in forma pauperis is GRANTED.

               2. The Complaint is DEEMED filed.

               3. The Complaint is DISMISSED for failure to state a claims for the reasons

discussed in the Court’s Memorandum. Hooper’s claims against the Pennsylvania Board of

Probation and Parole are DISMISSED with prejudice. His remaining claims are DISMISSED

without prejudice to amendment in accordance with paragraph four (4) of this Order.

               4. Mr. Hooper may file an amended complaint within thirty (30) days of the date

of this Order in the event he can state a plausible basis for a claim against an appropriate

defendant that is not barred by Heck v. Humphrey, 512 U.S. 477 (1994). Hooper is reminded

that he may only raise claims challenging his parole violations, his related imprisonment, and the

calculation of his sentence if the Board’s decisions on those matters have been reversed or

otherwise vacated. Any amended complaint must clearly state the basis for Hooper’s claims




 
 
against each defendant. Upon the filing of an amended complaint, the Clerk of Court shall not

make service until so ORDERED.

               5.   The Clerk of Court shall SEND Hooper a blank copy of the Court’s form

complaint to be used by a pro se plaintiff filing a civil action in this Court bearing the above civil

action number. Hooper may use this form to file an amended complaint if he chooses to do so.

               6. If Hooper fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.

                                                       BY THE COURT:


                                                            /s/ Gerald Austin McHugh
                                                       United States District Judge 
 
 
 
 
 
 




 
 
